DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s).  See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.  See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA .  A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms.  The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens.  An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-5 are rejected on the grounds of non-statutory double patenting as being unpatentable over Claims 1-18 of U.S. Patent No. 11,079,572 to Kim (reference patent; see table below).  Although the claims at issue are not identical, they are not patentably distinct from each other because each of the elements of Claims 1-5 is met by corresponding Claims 1-18 of the issued patent, as correlated below.

Claim Number of Present Application
Claim Element(s) of the Present Application
Corresponding Claim Language of U.S. Patent No. 11,079,572 to Kim
Notes
1
An optical imaging system, comprising:
Claims 1-18 recite (but see especially Claims 1, 8 and 14):  An optical imaging system, comprising:



a first fixed lens group comprising lenses having different refractive powers
a first fixed lens group comprising lenses having different refractive powers


a prism disposed between the lenses of the first fixed lens group
a prism disposed between the lenses of the first fixed lens group


a first movable lens group configured to be movable to change an overall focal length
a first movable lens group configured to be movable to change an overall focal length


a correction lens group configured to move in an optical axis direction or a direction intersecting with the optical axis
a correction lens group configured to move in an optical axis direction or a direction intersecting with the optical axis


a second movable lens group configured to be movable to finely adjust the overall focal length
a second movable lens group configured to be movable to finely adjust the overall focal length


a second fixed lens group
a second fixed lens group


wherein a distance between the first movable lens group and the correction lens group is longest at a wide angle end and is shortest at a telephoto end
wherein a distance between the first movable lens group and the correction lens group is longest at a wide angle end and is shortest at a telephoto end


wherein a distance between the correction lens group and the second movable lens group is longest at the wide angle end and shortest at the telephoto end
wherein a distance between the correction lens group and the second movable lens group is longest at the wide angle end and shortest at the telephoto end





2
wherein a distance between the first fixed lens group and the first movable lens group is shortest at the wide angle end and is longest at the telephoto end
Claims 2, 9 and 15 recite:  wherein a distance between the first fixed lens group and the first movable lens group is shortest at the wide angle end and is longest at the telephoto end






3
wherein a distance between the second movable lens group and the second fixed lens group are shortest at the wide angle end and longest at the telephoto end
Claims 3, 10 and 16 recite:  wherein a distance between the second movable lens group and the second fixed lens group are shortest at the wide angle end and longest at the telephoto end





4
wherein a distance between the second fixed lens group and the image sensor is constant or substantially constant
Claims 4, 11 and 17 recite:  wherein a distance between the second fixed lens group and the image sensor is constant or substantially constant





5
wherein 4.5<BFL, in which BFL is a distance from an image-side surface of a lens closest to an imaging plane in the second fixed lens group to the imaging plane
Claims 5, 12 and 18 recite:  wherein 4.5<BFL, in which BFL is a distance from an image-side surface of a lens closest to an imaging plane in the second fixed lens group to the imaging plane








Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3 and 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nakagawa et al., US 2014/0267877 (cited in the IDS of 6/24/2021).
Regarding Claim 1, Nakagawa discloses:  An optical imaging system, comprising (the Examiner notes that the term “comprising” is an open-ended transitional phrase which permits additional elements or features):
a first fixed lens group comprising lenses having different refractive powers (first lens unit G1 may include a negative meniscus lens L1 having a convex surface directed toward the object side, a prism L2, and a biconvex positive lens L3, wherein at the time of zooming from a wide angle end to a telephoto end, the first lens unit G1 is fixed [stationary]; paragraphs [0282], [0283] and FIGS. 1A-1C, 2A-2C, 3A-3C, 4A-4C of Nakagawa);
a prism disposed between the lenses of the first fixed lens group (first lens unit G1 may include a negative meniscus lens L1 having a convex surface directed toward the object side, a prism L2, and a biconvex positive lens L3; paragraph [0282] and FIGS. 1A-1C, 2A-2C, 3A-3C, 4A-4C of Nakagawa);
a first movable lens group configured to be movable to change an overall focal length (third lens unit G3, wherein at the time of zooming from a wide angle end to a telephoto end, the third lens unit G3 moves toward the object side, thereby adjusting the focal length; paragraph [0283] and FIGS. 1A-1C, 2A-2C, 3A-3C, 4A-4C of Nakagawa);
a correction lens group configured to move in an optical axis direction or a direction intersecting with the optical axis (second lens unit G2, wherein at the time of zooming from a wide angle end to a telephoto end, the second lens unit G2 moves along an optical axis toward the image side, thereby adjusting the focal length; paragraph [0283] and FIGS. 1A-1C, 2A-2C, 3A-3C, 4A-4C of Nakagawa);
a second movable lens group configured to be movable to finely adjust the overall focal length (fourth lens unit G4, wherein at the time of zooming from a wide angle end to a telephoto end, the fourth lens unit G4 moves toward the object side, thereby adjusting the focal length; paragraph [0283] and FIGS. 1A-1C, 2A-2C, 3A-3C, 4A-4C of Nakagawa); and
a second fixed lens group (fifth lens unit G5, wherein at the time of zooming from a wide angle end to a telephoto end, the fifth lens unit G5 is fixed [stationary]; paragraph [0283] and FIGS. 1A-1C, 2A-2C, 3A-3C, 4A-4C of Nakagawa);
wherein a distance between the first movable lens group and the correction lens group is longest at a wide angle end and is shortest at a telephoto end (a distance between third lens unit G3 and second lens unit G2 is longest at a wide angle end [FIGS. 1A, 2A, 3A, 4A of Nakagawa] and is shortest at a telephoto end [FIGS. 1C, 2C, 3C, 4C of Nakagawa]); and
wherein a distance between the correction lens group and the second movable lens group is longest at the wide angle end and shortest at the telephoto end (a distance between second lens unit G2 and fourth lens unit G4 is longest at a wide angle end [FIGS. 1A, 2A, 3A, 4A of Nakagawa] and is shortest at a telephoto end [FIGS. 1C, 2C, 3C, 4C of Nakagawa]).

Regarding Claim 3, Nakagawa discloses:  wherein a distance between the second movable lens group and the second fixed lens group are shortest at the wide angle end and longest at the telephoto end (a distance between fourth lens unit G4 and fifth lens unit G5 is shortest at a wide angle end [FIGS. 1A, 2A, 3A, 4A of Nakagawa] and longest at a telephoto end [FIGS. 1C, 2C, 3C, 4C of Nakagawa]).

Regarding Claim 4, Nakagawa discloses:  wherein a distance between the second fixed lens group and the image sensor is constant or substantially constant (fifth lens unit G5 is fixed with respect to image plane “I” which has an image pickup element disposed thereon; paragraphs [0271], [0273], [0283] and FIGS. 1A-1C, 2A-2C, 3A-3C, 4A-4C of Nakagawa).

Claims 1, 2 and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kanetaka, US 2011/0194015 (cited in the IDS of 6/24/2021).
Regarding Claim 1, Kanetaka discloses:  An optical imaging system, comprising (the Examiner notes that the term “comprising” is an open-ended transitional phrase which permits additional elements or features):
a first fixed lens group comprising lenses having different refractive powers (first lens group GR1 may be formed of a negative meniscus lens G1 with a convex surface facing the object side, a rectangular prism G2 used as a reflection member for deflecting the optical path by 90 degrees, and a positive biconvex lens G3 arranged in this order from the object side toward the image side, wherein in a zooming operation, the second lens group GR2, the fourth lens group GR4, and the sixth lens group GR6 are movable lens groups, and the first lens group GR1, the third lens group GR3, and the fifth lens group GR5 are fixed lens groups; paragraphs [0196], [0204] and FIGS. 9, 13, 17, 21 of Kanetaka);
a prism disposed between the lenses of the first fixed lens group (first lens group GR1 may be formed of a negative meniscus lens G1 with a convex surface facing the object side, a rectangular prism G2 used as a reflection member for deflecting the optical path by 90 degrees, and a positive biconvex lens G3 arranged in this order from the object side toward the image side; paragraph [0196] and FIGS. 9, 13, 17, 21 of Kanetaka);
a first movable lens group configured to be movable to change an overall focal length (sixth lens group GR6, wherein in a zooming operation, the sixth lens group GR6 is a movable lens group, whereby the focal length is adjusted; paragraphs [0201], [0204] and FIGS. 9, 13, 17, 21 of Kanetaka);
a correction lens group configured to move in an optical axis direction or a direction intersecting with the optical axis (second lens group GR2, wherein in a zooming operation, the second lens group GR2 is a movable lens group, whereby the focal length is adjusted; paragraphs [0197], [0204] and FIGS. 9, 13, 17, 21 of Kanetaka);
a second movable lens group configured to be movable to finely adjust the overall focal length (fourth lens group GR4, wherein in a zooming operation, the fourth lens group GR4 is a movable lens group, whereby the focal length is adjusted; paragraphs [0199], [0204] and FIGS. 9, 13, 17, 21 of Kanetaka); and
a second fixed lens group (third lens group GR3 or fifth lens group GR5, wherein in a zooming operation, the third lens group GR3 and the fifth lens group GR5 are fixed lens groups; paragraphs [0198], [0200] and FIGS. 9, 13, 17, 21 of Kanetaka);
wherein a distance between the first movable lens group and the correction lens group is longest at a wide angle end and is shortest at a telephoto end (a distance between sixth lens group GR6 and second lens group GR2 is longest at a wide angle end and is shortest at a telescopic [telephoto] end; FIGS. 9, 13, 17, 21 of Kanetaka; the Examiner notes that although both GR2 and GR6 move in the same direction during zooming from wide angle to telephoto, GR2 moves more than GR6 and thus a distance between them is reduced; see, e.g., TABLE 12 of Kanetaka corresponding to FIG. 9, wherein distance D12 shows a movement of 6.153 [6.553 minus 0.400 equals 6.153] for GR2, but distance D22 shows only a movement of 4.680 [6.680 minus 2.000 equals 4.680] for GR6); and
wherein a distance between the correction lens group and the second movable lens group is longest at the wide angle end and shortest at the telephoto end (a distance between second lens group GR2 and fourth lens group GR4 is longest at a wide angle end and is shortest at a telescopic [telephoto] end; FIGS. 9, 13, 17, 21 of Kanetaka).

Regarding Claim 2, Kanetaka discloses:  wherein a distance between the first fixed lens group and the first movable lens group is shortest at the wide angle end and is longest at the telephoto end (a distance between first lens group GR1 and sixth lens group GR6 is shortest at a wide angle end and is longest at a telescopic [telephoto] end; FIGS. 9, 13, 17, 21 of Kanetaka).

Regarding Claim 5, Kanetaka discloses:  wherein 4.5 < BFL, in which BFL is a distance from an image-side surface of a lens closest to an imaging plane in the second fixed lens group to the imaging plane (a distance from an image-side surface of a lens closest to imaging plane IMG in the fifth lens group GR5 to the imaging plane IMG is calculated from TABLE 9 of Kanetaka as the sum of the intersurface distances from Surface Number 20 onward, i.e., D20 + 3.000 + D22 + 0.500 + 1.000, wherein D20 and D22 are shown in TABLE 12 of Kanetaka to be 1.000 and 6.680, respectively, for wide angle end, and thus the sum of the distances is 1.000 + 3.000 + 6.680 + 0.500 + 1.000, which equals 12.180, and the Examiner notes that 12.180 is greater than 4.5; see paragraphs [0149]-[0155], [0193]-[0211] of Kanetaka).

Examiner Note – Consider Entirety of References
Although various text and figures of the cited references have been specifically cited in this Office Action to show disclosures and teachings which correspond to specific claim language, Applicant is advised to consider the complete disclosure of each reference, including portions which have not been specifically cited by the Examiner.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN S DUNNING whose telephone number is 571-272-4879.  The examiner can normally be reached Monday thru Friday 10:30AM to 7:00PM Eastern Time Zone.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEPHONE ALLEN can be reached at 571-272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RYAN S DUNNING/Primary Examiner, Art Unit 2872